                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD EDWARDS,
    Plaintiff

        v.                                             CIVIL ACTION NO. 19-CV-4851

MARK L. FREED,
    Defendant.

                                         MEMORANDUM

PRATTER,J.                                                                   OCTOBEJ12019

        Plaintiff Gerald Edwards, a self-represented litigant, filed this civil action, apparently

pursuant to 42 U.S.C. § 1983, against Mark L. Freed, an attorney who prosecuted him in the

Bucks County Court of Common Pleas for violating local ordinances. Mr. Edwards seeks leave

to proceed informa pauperis. For the following reasons, the Court will grant Mr. Edwards leave

to proceed in forma pauperis and dismiss his Complaint.

I.      FACTS

       As is typical of Mr. Edwards's filings, his Complaint consists of sparse allegations and

voluminous exhibits. Mr. Edwards has been found guilty of numerous summary offenses based

on violations of local ordinances related to the maintenance of his property. 1 See Commonwealth

v. Edwards, CP-09-SA-0000401-2019; CP-09-SA-0000318-2019; CP-09-SA-0000219-2018;

CP-09-SA-0000301-2018 (Bucks Cty. Ct. of Common Pleas). He is suing Mr. Freed because




1
 This is the sixth lawsuit that Mr. Edwards has filed about these citations and related events. See
Edwards v, Morgan, Civ. A. No. 18-4776 (E.D. Pa.); Edwards v. McDermott, Civ. A. No. 18-
4777 (E.D. Pa.); Edwards v. Morgan, Civ. A. No. 19-1897 (E.D. Pa.); Edwards v. Rice, Civ. A.
No. 19-3559 (E.D. Pa.); Edwards v. Baranoski, Civ. A. No. 19-4609 (E.D. Pa.).
Mr. Freed prosecuted him on behalf of the Commonwealth. Mr. Edwards seeks damages in the

amount of $500,000.

II.     STANDARD OF REVIEW

        The Court will grant Mr. Edwards leave to proceed in forma pauperis because it appears

that he is not capable of paying the fees to commence this civil action. Accordingly, Mr.

Edwards's Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), which require the Court

to dismiss the Complaint if it frivolous or fails to state a claim. A complaint is frivolous if it

"lacks an arguable basis either in law or in fact," Neitzke v. Williams, 490 U.S. 319, 325 (1989),

and is legally baseless if it is "based on an indisputably meritless legal theory." Deutsch v.

United States, 67 F.3d 1080, 1085 (3d Cir. 1995). To survive dismissal, the complaint must

contain "sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face." Ashcroft v. Iqbal, 556 U.S. 662,678 (2009) (quotations omitted). "[M]ere conclusory

statements[] do not suffice." Id. Mr. Edwards is proceeding prose, and for that reason the Court

construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir. 2011).

III.    DISCUSSION

        Prosecutors are entitled to absolute immunity from liability under § 1983 for acts that are

"intimately associated with the judicial phase of the criminal process" such as "initiating a

prosecution and ... presenting the State's case." Imbler v. Pachtman, 424 U.S. 409, 430-31

( 1976). "' [A ]gency officials performing certain functions analogous to those of a prosecutor

should be able to claim absolute immunity with respect to such acts."' Doheny v. Pennsylvania,

No. 17-2168, 2019 WL 3297461, at *5 (3d Cir. July 23, 2019) (quoting Butz v. Economou, 438

U.S. 478, 515 (1978)); see also Schrab v. Catterson, 948 F.2d 1402, 1413 (3d Cir. 1991) ("We

find that Catterson's actions in initiating the in rem prosecution in this case are protected by



                                                   2
absolute immunity."). Here, Mr. Edwards is suing Mr. Freed because Mr. Freed prosecuted him

for violations of local ordinances on behalf of the Commonwealth. Mr. Freed is entitled to

absolute prosecutorial immunity for those claims. The Court will dismiss this case because it is

legally frivolous.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Mr. Edwards leave to proceed informa

pauperis and dismiss his Complaint. Because Mr. Edwards cannot cure the defects in his claims

he will not be given leave to file an amended complaint in this case. An appropriate Order

follows.



                                                                      ~ · ·




                                               3
